       Case 1:20-cv-04539-CM-BCM Document 87 Filed 03/25/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                             3/25/2021
PERRY STREET SOFTWARE, INC.,
               Plaintiff,
                                                       20-CV-4539 (CM) (BCM)
       -against-
                                                       ORDER REGARDING DISCOVERY
JEDI TECHNOLOGIES, INC.,                               SUPERVISION
               Defendant.

BARBARA MOSES, United States Magistrate Judge.

       The above-referenced action has been referred to Magistrate Judge Barbara Moses for

discovery supervision, pursuant to 28 U.S.C. § 636(b)(1)(A). All applications relating to

discovery must be made to Judge Moses and in compliance with this Court's Individual Practices

in Civil Cases and Emergency Individual Practices in Civil Cases, available on the Court's

website at https://nysd.uscourts.gov/hon-barbara-moses. Parties and counsel are cautioned:

        1.    Once a discovery schedule has been issued, all discovery must be initiated in time
to be concluded by the close of discovery set by the Court.

         2.     Discovery applications, including letter-motions requesting discovery
conferences, must be made promptly after the need for such an application arises and must
comply with Local Civil Rule 37.2 and § 2(b) of Judge Moses's Individual Practices. It is the
Court's practice to decide discovery disputes at the Rule 37.2 conference, based on the parties'
letters, unless a party requests or the Court requires more formal briefing. Absent extraordinary
circumstances, discovery applications made later than 30 days prior to the close of discovery
may be denied as untimely.

        3.      Requests to adjourn a discovery conference (including a telephonic discovery
conference) or to extend a discovery deadline must be made in writing and in compliance with §
2(a) of Judge Moses's Individual Practices. Telephone requests for adjournments or extensions
will not be entertained.

      4.       In accordance with § 1(d) of Judge Moses's Individual Practices, letters and letter-
motions are limited to four pages, exclusive of attachments.

        5.      If you are aware of any party or attorney who should receive notice in this action,
other than those currently listed on the docket sheet, please notify Courtroom Deputy Kevin
Snell at (212) 805-0228 immediately.

       6.     Counsel for the plaintiff must serve a copy of this Order on any defendant
previously served with the summons and complaint, must serve this Order along with the
      Case 1:20-cv-04539-CM-BCM Document 87 Filed 03/25/21 Page 2 of 2




summons and complaint on all defendants served hereafter, and must file proof of such service
with the Court.

        PLEASE BE AWARE THAT, FOR THE DURATION OF THE COVID-19
        NATIONAL EMERGENCY, UNLESS OTHERWISE ORDERED BY THE
        COURT:

        Conferences and Hearings. All court conferences and hearings will be conducted
        by teleconference. Please treat the teleconference as you would treat a public
        court appearance. If a conference or hearing in another matter is ongoing,
        please be silent (mute your line) until your case is called.

        Remote Depositions. Pursuant to Fed. R. Civ. P. 30(b)(3) and (b)(4), all
        depositions in this action may be taken via telephone, videoconference, or other
        remote means, and may be recorded by any reliable audio or audiovisual means.
        This Order does not dispense with the requirements set forth in Fed. R. Civ. P.
        30(b)(5), including the requirement that, unless the parties stipulate otherwise,
        the deposition be "conducted before an officer appointed or designated under
        Rule 28," and that the deponent be placed under oath by that officer. For
        avoidance of doubt, a deposition will be deemed to have been conducted
        "before" an officer so long as that officer attends the deposition via the same
        remote means (e.g., telephone conference call or video conference) used to
        connect all other remote participants, and so long as all participants (including
        the officer) can clearly hear and be heard by all other participants.


Dated: New York, New York
       March 25, 2021
                                          SO ORDERED.



                                          ________________________________
                                          BARBARA MOSES
                                          United States Magistrate Judge




                                             2
